DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 5/27/21, which is entered.

Drawings
The replacement drawings were received on 5/27/21.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “phase current profile” added to independent claims 1, 10, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
Applicant’s arguments and amendments, see page 6, filed 5/27/21, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 4/27/21 has been withdrawn. 

Claim Objections
Claims 19 – 26 are objected to because of the following informalities:  
Claim 19 contains the limitation “the a change” in line 9 which lacks antecedent basis in the claim and does not make grammatical sense. The objection could be obviated by amending the limitation to “
Claim 19 contains the limitation “the absence” in line 10 which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “an absence.” 
Claims 20, 21, and 26 contain the limitation “the first and second thresholds” which lacks antecedent basis in the claims. The objection could be obviated by amending the limitation to “
Claim 21 contains the limitation “the ducting” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “
Claim 22 contains the limitation “the first threshold position” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “a first threshold position.”
Claim 23 contains the limitation “the second threshold position” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “a second threshold position.”
Claim 24 contains the limitation “the first nominal gap” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “a first nominal gap.”
Claim 25 contains the limitation “the second nominal gap” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “a second nominal gap.”
Claim 26 contains the limitation “the calibrating step” which lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “a calibrating step.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al. (US 6,198,243 B1) (hereinafter “Ritmanich”) in view of Randall et al. (US 9,312,801 B2) (hereinafter “Randall”). Ritmanich is in the applicant’s field of endeavor, a damper control assembly for modifying an airflow path. Randall is reasonably pertinent to a problem faced by the inventor by teaching details of controlling a motor having a phase current profile. These two references, when considered together, teach all of the elements recited in claims 1 and 4 – 6 of this application.
Regarding claim 1, Ritmanich discloses a damper control assembly (Fig. 1) for modifying an airflow path (moves a damper plate between fully opened and fully closed positions for an HVAC system, col. 1 lines 13 – 16), the damper control assembly comprising: a damper body (14) movable about an axis (shaft 16) between a first threshold position and a second threshold position (fully opened and fully closed positions, col. 2 lines 21 – 22); a motor (actuator 20 including motor 22) operably connected to the damper body (via shaft 16, Figs. 1 and 2), wherein the motor is configured to drive the damper body between the first threshold position to determine an open position and the second threshold position to determine a closed position (functional limitation that Ritmanich can perform, col. 3 lines 22 – 26, the first threshold position construed to be the open position and the second threshold position construed to be the closed position); and, a controller (21 including microcontroller 26) for operating the motor (functional limitation, col. 2 lines 53 – 56), the controller having a stall detection module (part of automatic ranging routine of Fig. 3) that detects a first rotor-lock condition when the motor drives the damper body to the first threshold position (42, start motor to open device; 48, motor stalled?) and a second rotor-lock condition when the motor drives the damper body to the second threshold position (54, start motor to close device; 58, motor stalled?), the controller further having a memory module (memory of microcontroller 26, col. 4 lines 32 – 33) for storing the first and second threshold positions (50, full stroke steps = 0; 62 full stroke steps = motor pules; 64 actuator time = full stroke steps * time/step) for use by the controller during operation of the damper control assembly (col. 4 lines 20 – 33); wherein a calibration process (automatic ranging routine of Fig. 3) detects the first rotor-lock condition (48, motor 
Randall teaches the motor (electric machine 36) is configured to be driven by a phase current profile (Fig. 12, which is one of the phase current profiles described at col. 7 lines 55 – 65); and the rotor-lock condition is detected by a change in phase current profile (torque dip and current dip in the detent region DR in Fig. 12, col. 9 line 55 – col. 10 line 3, but particularly col. 9 lines 60 – 64). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ritmanich by adding the phase current profile as taught by Randall in order to describe the operation of the motor in a way that ensures the motor will stall at a point where phase current is at or near its lowest value, thus minimizing the associated losses in the drive system, Randall, col. 9 lines 55 – 60). 
Regarding claim 4, Ritmanich further discloses the controller (21, 26) comprises a communication module (28, Fig. 2) for communicating with an air handling unit that resides downstream of the damper control assembly (functional limitation that Ritmanich can perform by communicating with an HVAC controller, col. 2 lines 56 – 60, the air handling unit is not construed as being a positively recited claim limitation).
Regarding claim 5, Ritmanich further discloses the controller (21, 26) operates the motor (20, 22) according to instructions received at the communication module from the air handling unit (col. 4 lines 20 – 33).
Regarding claim 6, Ritmanich further discloses the motor is a stepper motor (col. 2 lines 40 – 41).
Claims 2, 3, and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich as modified by Randall as applied to claims 1 and 6 respectively above, and further in view of Romanowich et al. (US 9,641,122 B2) (hereinafter “Romanowich”). Romanowich is also in Applicant’s field of endeavor, a damper control assembly for modifying an airflow path. These three references, when considered together, teach all of the elements recited in claims 2, 3, and 7 – 9 of this application.
Regarding claim 2, Ritmanich as modified by Randall as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the calibration process customizes the damper control assembly for ducting having differing dimensions. Ritmanich further discloses the calibration process (automatic ranging routine of Fig. 3) but does not explicitly disclose the calibration process customizes the damper control assembly for ducting having differing dimensions.
Romanowich teaches the calibration process (Title, col., 26 lines 21 – 30) customizes the damper control assembly (500, Figs. 5 – 8, also shown as actuators 324, 326, and 328 for dampers 316, 318, and 320 in Fig. 3) for ducting (308, 312) having differing dimensions (variations in size and dimensions described at col. 49 lines 57 – 59, ducting of different dimensions would have different end stop locations of col. 26 lines 21 – 30, which is also a functional limitation that Romanowich is capable of performing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ritmanich by adding 
Regarding claim 3, Ritmanich further discloses the memory module stores instructions for executing the calibration process (col. 3 lines 22 – 26).
Regarding claim 7, Ritmanich as modified by Randall as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the controller determines a first gap amount between the first threshold position and the open position of the damper body. Ritmanich as modified by Randall does not explicitly contain this additional limitation.
Romanowich teaches the controller (actuator 500 having processing circuit 530) determines a first gap amount between the first threshold position (soft stall threshold 598 or soft stall position 1408 in Fig. 14) and the open position of the damper body (end stop 1402, Fig. 14, the gap being 1.0° or 1.25° along the X axis of Fig. 14, col. 29 lines 53 – 61). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ritmanich by adding the controller function as taught by Romanowich in order to soften the approach to the open position to reduce wear on the components from hard stops. 
Regarding claim 8, Ritmanich as modified by Randall and Romanowich as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the controller determines a second 
Romanowich teaches the controller (actuator 500 having processing circuit 530) determines a second gap amount between the second threshold position (construed to be the same amount as the soft stall threshold 598 or soft stall position 1408 in Fig. 14) and the closed position of the damper body (end stop 1402, Fig. 14, the gap being 1.0° or 1.25° along the X axis of Fig. 14, col. 29 lines 61 – 67). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ritmanich by adding the controller function as taught by Romanowich in order to soften the approach to the closed position to reduce wear on the components from hard stops.
Regarding claim 9, Ritmanich further discloses an operating range of the damper body is defined between the open position and the closed position (col. 3 lines 22 – 28).
Claims 10 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. (US 6,752,713 B2) (hereinafter “Johnson”) in view of Ritmanich and further in view of Randall. Johnson is also in the Applicant’s field of endeavor, a supply fan assembly. These three references, when considered together, teach all of the elements recited in claims 10 and 13 – 15 of this application.
Regarding claim 10, Johnson discloses a supply fan assembly (30), comprising: a housing (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) defining an air inlet port and an air outlet port (annotated Fig. 1), the housing defining an internal cavity in fluid communication with both the air inlet port and the air 

    PNG
    media_image1.png
    478
    1018
    media_image1.png
    Greyscale

Johnson does not explicitly disclose the damper control assembly comprising: a damper body movable about a first axis between a first threshold position and a second threshold position; a motor operably connected to the damper body, wherein the motor is configured to be driven according to a phase current profile to drive the damper body between the first threshold position to determine an open position and the second threshold position to determine a closed position; and, a controller for operating the motor, the controller having a stall detection module that detects a first rotor-lock condition when the motor drives the damper body to the first threshold position and a second rotor-lock condition when the motor drives the damper body to the second threshold position, the controller further having a memory module for storing the first and second threshold positions for use by the controller during operation of the damper 
Ritmanich teaches the damper control assembly (Fig. 1) comprising: a damper body (14) movable about a first axis between a first threshold position and a second threshold position (fully opened and fully closed positions, col. 2 lines 21 – 22); a motor (actuator 20 including motor 22) operably connected to the damper body (via shaft 16, Figs. 1 and 2), wherein the motor is configured to drive the damper body between the first threshold position to determine an open position and the second threshold position to determine a closed position (functional limitation that Ritmanich can perform, col. 3 lines 22 – 26, the first threshold position construed to be the open position and the second threshold position construed to be the closed position); and, a controller (21 including microcontroller 26) for operating the motor (functional limitation, col. 2 lines 53 – 56), the controller having a stall detection module (part of the automatic ranging routine of Fig. 3) that detects a first rotor-lock condition when the motor drives the damper body to the first threshold position (42, start motor to open device; 48, motor stalled?) and a second rotor-lock condition when the motor drives the damper body to the second threshold position (54, start motor to close device; 58, motor stalled?), the controller further having a memory module (memory of microcontroller 26, col. 4 lines 32 – 33) for storing the first and second threshold positions (50, full stroke steps = 0; 62 full stroke steps = motor pules; 64 actuator time = full stroke steps * time/step) for use by the controller during operation of the damper control assembly (col. 4 lines 20 – 33); wherein a calibration process (automatic ranging routine of Fig. 3) detects the first rotor-lock condition (48, motor stalled?) created by an absence of back EMF (implicitly 
Randall teaches the motor (electric machine 36) is configured to be driven according to a phase current profile (Fig. 12, which is one of the phase current profiles described at col. 7 lines 55 – 65); wherein a process detects the first rotor-lock condition by a change in the phase current profile (torque dip and current dip in the detent region DR in Fig. 12, col. 9 line 55 – col. 10 line 3, but particularly col. 9 lines 60 – 64). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the phase current profile as taught by Randall in order to describe the operation of the motor in a way that ensures the motor will stall at a point where phase current is at or near its lowest value, thus minimizing the associated losses in the drive system, Randall, col. 9 lines 55 – 60).
Regarding claim 13, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 13 of this application further discloses the controller comprises a communication 
Ritmanich further shows the controller (21, 26) comprises a communication module (28, Fig. 2) for communicating with an air handling unit that resides downstream of the damper control assembly (functional limitation that Ritmanich can perform by communicating with an HVAC controller, col. 2 lines 56 – 60, the air handling unit is not construed as being a positively recited claim limitation). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the controller and communication module as taught by Ritmanich in order to coordinate the opening and closing of the damper with the requirements of the larger HVAC system for the building.
Regarding claim 14, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the controller operates the motor according to instructions received at the communication module from the air handling unit. Johnson as modified by Randall does not explicitly contain this additional limitation.
Ritmanich further shows the controller (21, 26) operates the motor (20, 22) according to instructions received at the communication module from the air handling unit (col. 4 lines 20 – 33). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the functionality as taught by Ritmanich in order to coordinate the opening 
Regarding claim 15, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 15 of this application further discloses the motor is a stepper motor. Johnson as modified by Randall does not explicitly contain this additional limitation.
Ritmanich further shows the motor is a stepper motor (col. 2 lines 40 – 41). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by specifying that the motor is a stepper motor as taught by Ritmanich in order to specify a motor for which it is easy to control the rotational position of the shaft by counting discrete steps.
Claims 11, 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Ritmanich and Randall as applied to claim 10 above, and further in view of Romanowich. These four references, when considered together, teach all of the elements recited in claims 11, 12, and 16 – 18 of this application.
Regarding claim 11, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses a calibration process customizes the supply fan assembly for ducting comprising differing dimensions. Johnson as modified by Ritmanich and Randall does not explicitly contain this additional limitation.
Romanowich teaches a calibration process (Title, col., 26 lines 21 – 30) customizes the damper control assembly (500, Figs. 5 – 8, also shown as actuators 
Regarding claim 12, Johnson as modified by Ritmanich, Randall, and Romanowich as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the memory module stores instructions for executing the calibration process. Johnson as modified by Randall and Romanowich does not explicitly contain this additional limitation.
Ritmanich further discloses the memory module stores instructions for executing the calibration process (col. 3 lines 22 – 26). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the memory module as taught by Ritmanich in order to facilitate automatically commence a calibration routine when required.
Regarding claim 16, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 10 upon which this claim depends. However, 
Romanowich teaches the controller (actuator 500 having processing circuit 530) determines a first gap amount between the first threshold position (soft stall threshold 598 or soft stall position 1408 in Fig. 14) and the open position of the damper body (end stop 1402, Fig. 14, the gap being 1.0° or 1.25° along the X axis of Fig. 14, col. 29 lines 53 – 61). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the controller function as taught by Romanowich in order to soften the approach to the open position to reduce wear on the components from hard stops.
Regarding claim 17, Johnson as modified by Ritmanich, Randall, and Romanowich as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the controller determines a second gap amount between the second threshold position and the closed position of the damper body. Johnson as modified by Ritmanich and Randall does not explicitly contain this additional limitation.
Romanowich teaches the controller (actuator 500 having processing circuit 530) determines a second gap amount between the second threshold position (construed to be the same amount as the soft stall threshold 598 or soft stall position 1408 in Fig. 14) and the closed position of the damper body (end stop 1402, Fig. 14, the gap being 1.0° or 1.25° along the X axis of Fig. 14, col. 29 lines 61 – 67). It would have been obvious to 
Regarding claim 18, Johnson as modified by Ritmanich, Randall, and Romanowich as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses an operating range of the damper body is defined between the open position and the closed position. Johnson as modified by Randall and Romanowich does not explicitly contain this additional limitation.
Ritmanich further discloses an operating range of the damper body is defined between the open position and the closed position (col. 3 lines 22 – 28). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Johnson by adding the operating range as taught by Ritmanich in order to specify that the damper body can support the maximize the capacity of airflow through the duct which is silent in the Johnson reference. 
Claims 19 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Ritmanich and Randall. These three references, when considered together, teach all of the elements recited in claims 19 – 26 of this application.
Regarding claim 19, Johnson discloses providing a supply fan (blower fan 34 in annotated Fig. 1, above) with a damper (annotated Fig. 1). Johnson does not explicitly disclose a motor and a controller with a processor and a memory module; arranging the 
Ritmanich teaches a motor (actuator 20 with motor 22) and a controller (21) with a processor (microcontroller 26) and a memory module (col. 3 lines 23 – 24; col. 4 lines 32 – 33); arranging the motor to move the damper (14) about an axis (shaft 16, col. 2 lines 22 – 23); controlling operation of the motor and the damper with the controller (col. 2 lines 30 – 32); driving the motor to move the damper toward an open position to drive the damper (42, start motor to open device, Fig. 3, col. 3 lines 49 – 52, and col. 3 line 66 – col. 4 line 2), driving the motor to move the damper toward a closed position (54, start motor to close device, Fig. 3, col. 4 lines 7 – 9); and storing the open and closed positions in the memory module for use by the controller in operation of the motor and damper (col. 4 lines 20 – 33). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by providing the motor and controlling steps as taught by Ritmanich in order to automatically determine the range of movement for a particular device to which the actuator is connected and to provide an auto ranging mechanism that is periodically recalibrated to compensate for the effects of wear on the mechanical device (Ritmanich, 
Randall teaches driving the motor (electric machine 36) according to a phase current profile (Fig. 12, which is one of the phase current profiles described at col. 7 lines 55 – 65) until the a change in the phase current profile is detected due to the absence of Back ElectroMotive Force (torque dip and current dip in the detent region DR in Fig. 12, col. 9 line 55 – col. 10 line 3, but particularly col. 9 lines 60 – 64, indicates a stall condition which implicitly indicates an absence of BEMF because when the rotor is stalled, it is not moving, and therefore not capable of generating BEMF), driving the motor (electric machine 36) according to a phase current profile (Fig. 12, which is one of the phase current profiles described at col. 7 lines 55 – 65) until the a change in the phase current profile is detected due to the absence of back EMF (torque dip and current dip in the detent region DR in Fig. 12, col. 9 line 55 – col. 10 line 3, but particularly col. 9 lines 60 – 64, indicates a stall condition which implicitly indicates an absence of BEMF because when the rotor is stalled, it is not moving, and therefore not capable of generating BEMF). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by adding the phase current profile as taught by Randall in order to describe the operation of the motor in a way that ensures the motor will stall at a point where 
Regarding claim 20, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses the first and second thresholds are defined by interaction between a linkage assembly and the motor. Johnson as modified by Randall does not explicitly contain this additional limitation.
Ritmanich teaches the first and second thresholds are defined by interaction between a linkage assembly and the motor (col. 1 lines 22 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by adding the linkage as taught by Ritmanich in order to provide the structure that is useful for opening and closing a damper.
Regarding claim 21, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 21 of this application further discloses the first and second thresholds are defined by interaction between the damper and at least one side of the ducting. Johnson as modified by Randall does not explicitly contain this additional limitation.
Ritmanich teaches the first and second thresholds are defined by interaction between the damper (14) and at least one side of the ducting (via stops 18 and 19, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by adding the threshold 
Regarding claim 22, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 22 of this application further discloses calibrating the open position by driving the damper to the first threshold position. Johnson as modified by Randall does not explicitly contain this additional limitation.
Ritmanich teaches calibrating (“automatic ranging routine” of Fig. 3, col. 3 lines 39 – 40) the open position by driving the damper to the first threshold position (42, start motor to open device; 48 motor stalled?; 50 full stroke steps = 0). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by adding the calibration of the open position as taught by Ritmanich in order to ensure that full airflow is permitted through the duct after calibration and that the damper is not set at a position that is less than fully open.
Regarding claim 23, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 22 upon which this claim depends. However, claim 23 of this application further discloses calibrating the closed position by driving the damper to the second threshold position. Johnson as modified Randall does not explicitly contain this additional limitation.
Ritmanich teaches calibrating (“automatic ranging routine” of Fig. 3, col. 3 lines 39 – 40) the closed position by driving the damper to the second threshold position (54, start motor to close device; 58 motor stalled? 62 full stroke steps = motor pulses). It 
Regarding claim 24, Johnson as modified by Ritmanich and Randall shows all elements of the claim except that the first nominal gap is approximately 4.5 degrees. However, it would have been an obvious matter of design choice to modify the apparatus of John as modified by Ritmanich and Randall to have the first nominal gap is approximately 4.5 degrees since the present application does not show that this particular gap measurement solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 25, Johnson as modified by Ritmanich and Randall shows all elements of the claim except that the second nominal gap is approximately 4.5 degrees. However, it would have been an obvious matter of design choice to modify the apparatus of John as modified by Ritmanich and Randall to have the second nominal gap is approximately 4.5 degrees since the present application does not show that this particular gap measurement solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 26, Johnson as modified by Ritmanich and Randall as described above teaches all the elements of claim 19 upon which this claim depends. However, 
Ritmanich teaches the calibrating step comprises operating the motor until the damper makes physical contact with the first and second thresholds (damper 14 contacts the stops 18 and 19 in Fig. 1, and the motor stalls in steps 48 and 58 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Johnson by adding the calibrating step details as taught by Ritmanich in order to make sure that the damper is calibration to be fully open to let all air flow through the duct and fully closed to prevent any air from going through the duct.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. Applicant argues on pages 6 – 7 of the Remarks that the Ritmanich reference teaches away from the claimed invention because Ritmanich “merely detects a spike” and Applicant’s disclosed technique is more complex. The Office has carefully reviewed the Ritmanich reference and cannot find support for Applicant’s assertion, or any mention of a “spike,” and is therefore unpersuaded. Ritmanich discloses a stall is indicated by the cessation of electrical pulses from the motion sensor 30 or a current increase from the motor at col. 3 lines 8 – 10, which is not the same as a spike. Furthermore, Ritmanich does not criticize, discredit, or otherwise discourage the solution claimed, and therefore does not teach away. 
On page 7 of the Remarks, related to claims 1, 10, and 19, Applicant argues the cited references do not teach a detecting a first rotor-lock condition by a change in phase current profile created by an absence of back EMF. In response, the Office has applied the Randall reference to the rejection to teach those limitations. As also explained above, when the motor is stalled as disclosed in Ritmanich steps 48 and 58 in Fig. 3, rotor-lock has occurred, and the rotor does not move. If the rotor does not move, then it is no longer capable of generating back EMF, and so that limitation is implicitly disclosed due to the stalled condition in the cited art. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746